Citation Nr: 9921656	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for fibromyalgia and 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had verified active service from November 1985 to 
October 1992, with 3 years reported prior service.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit 
Regional, Michigan. 

The veteran also initiated an appeal from the RO's denial of 
entitlement to service connection for benefits based on her 
spouse's service in the Persian Gulf War theater of 
operations, and the statement of the case also addressed that 
issue.  However, in her November 1997 substantive appeal, the 
veteran withdrew this issue.  


REMAND

It appears from a review of the veteran's substantive appeal 
that she claims that she was treated for fatigue, joint pain, 
and other symptoms on numerous occasions from June 1991 to 
September 1992 at a clinic at the National Security Agency.  
The claims file shows that the RO requested all such records 
from the National Personnel Records Center (NPRC).  However, 
in a December 1997 response, the NPRC reported that such 
records were not stored at that facility.  It is not clear 
from the claims file whether any attempts were made to 
request pertinent treatment records from the National 
Security Agency clinic itself.  In view of the veteran's 
claims and the fact that the claimed treatment was during the 
veteran's period of active duty, the Board believes that 
appropriate action is necessary to ensure that all pertinent 
records documenting medical treatment during service have 
been obtained and made of record. 

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Security Agency clinic and obtain all 
records documenting treatment of the 
veteran from June 1991 to September 1992.  
If such records are stored elsewhere, 
appropriate follow-up action to locate 
and obtain such records should be 
accomplished. 

2.  After completion of the above and any 
additional action deemed necessary by the 
RO, the veteran's claims file should be 
reviewed and a determination made as to 
whether entitlement to service connection 
for fibromyalgia and chronic fatigue 
syndrome is warranted.  Unless the full 
benefit sought by the veteran is granted, 
she and her representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure that all records 
documenting inservice medical treatment are obtained and 
considered. The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and her representative are free to submit 
additional evidence and argument in support of the appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



